ON MOTION FOR REHEARING.
HAWKINS, Judge.
The indictment averred that while intoxicated appellant operated an automobile upon the streets in the limits of the incorporated City of Austin.
Appellant objected to oral testimony to the effect that Austin was an incorporated city, on the ground that the same was hearsay, and that the best evidence of such incorporation was the charter of said city. Appellant relies upon Poole v. State, 102 Texas Crim. Rep., 451, 278 S. W., 212, and Akin v. State, 114 Texas Crim. Rep., 343, 23 S. W. (2d) 379. We think the authorities are not controlling in the present instance. Copies on file in the office of the secretary of state and the provisions of article 1173 and article 1174 of the Revised Civil Statute, 1925, authorize this court to take judicial knowledge of the fact that the City of Austin is an incorporated city. See Fuller v. State, 116 Texas Crim. Rep., 310, 32 S. W. (2d) 358; Blackman v. State (Texas Crim. App.), 20 S. W. (2d) 783.
Appellant’s motion for rehearing is overruled.

Overruled.